Case 1:18-cr-03989-WJ Document 54 Filed 01/22/20 Page 1of1 RL #: 146

LED

UNITED STATES DISTRICT
COURT
ALBUQUERQUE, NEW MEXICO.

e

 
    

IN THE UNITED STATES DISTRICT COURS.
Sy JAN 2220000
FOR THE DISTRICT OF NEW MEXICO | €
MITCHELL R. ELFERS
UNITED STATES OF AMERICA, ) -, CLERK s
)
Plaintiff, ) CRIMINAL NO. 18-CR-03989-WJ
)
VS. ) 18 U.S.C. §§ 1153 and 1111: Second
) Degree Murder.
ALLISTER DANZIG QUINTANA, )
)
Defendant. )
INFORMATION

The United States Attorney charges:

On or about February 3, 2018, in Indian Country, in Rio Arriba County, in the District of
New Mexico, the defendant, ALLISTER DANZIG QUINTANA, an Indian, unlawfully killed
John Doe with malice aforethought.

In violation of 18 U.S.C. §§ 1153 and 1111.

JOHN C. ANDERSON
United States Attorney

 

JOSEPA M. SPINDLE
Assistant U.S. Attorney

P.O. Box 607

Albuquerque, NM 87103-0607
(505) 346-7274
